ABRAMSON, J.,
CONCURRING IN RESULT ONLY;
I very reluctantly concur in the result reached by the majority. As appropriate ¿s I believe it would be for the Cabinet to have a statutory responsibility to make records such as those sought in this case available to the Council on Developmental Disabilities, Inc., I am forced to conclude that the legislature has not -so provided. Undoubtedly, the citizens of the Commonwealth would benefit from knowing whether the Cabinet has fulfilled its obligations in providing safe placement and effective care to adults with intellectual and developmental disabilities, particularly in instances, such’as here, where adults have died in the Cabinet’s care. Giving the Council access would assure that information about such occurrences is' acquired *607and disseminated beyond the confínes of the Cabinet and other state agencies, resulting in more accountability. ■ It would also provide a significant benefit to families assessing placement and care alternatives for their disabled loved ones. Regrettably, that appropriate access must await a statutory change.